Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (Tseng et al., Solvent On-Film Annealing (SOFA): Morphological Evolution of Polymer Particles on Polymer Films via Solvent Vapor Annealing, Macromolecules 2017, 50, 13, pg. 5114-5121) in view of Mitragotri (US 20080112886).
	Regarding Claim 1, Tseng teaches a method for manufacturing anisotropic polymer particles (abstract), comprising the steps of: a) preparing on a substrate a polymeric composite which includes a film of a first polymer formed on the substrate (PMMA, Figure 1) and a plurality of microspheres of a second polymer deposited on the film of the first polymer (PS spheres, Figure 1), the second polymer being different from the first polymer (PMMA and PS spheres, Figure 1) and subjecting the polymeric composite on the substrate to a solvent vapor annealing treatment in a vapor atmosphere of a toluene solvent, which is a solvent for both the first and second polymer such that during the annealing treatment the first polymer swells to partially cover the second polymer and the microspheres of the second polymer swell and transform into anisotropic polymer particles (Figure 1, Figure 7 and discussion thereof).
	Tseng teaches a separate embodiment of a first solvent vapor annealing treatment in a vapor atmosphere of a first acetic acid solvent, which is a solvent for the first polymer and which is a non-solvent for the second polymer, to permit the first polymer to swell and partially cover the microspheres of the second polymer (Figure 1).
	Tseng teaches  a separate embodiment of a second solvent vapor annealing treatment in a vapor atmosphere of a second cyclohexane solvent, which is a solvent for the second polymer and which is a non-solvent for the first polymer, to permit the second polymer to swell and transform the microspheres of the second polymer into the anisotropic polymer particles (Figure 1).
	Tseng teaches the morphologies of the anisotropic particles can be controlled by changing the annealing solvents or the annealing times  and further teaches the selective annealing feature in the solvent annealing process has the versatility in controlling the morphologies by using annealing solvents that have different degrees of swelling ability on individual polymer components (pg. 5115 col. 1).  Tseng does not explicitly teach sequential selective annealing of the polymer film and then the microspheres; however, Mitragotri teaches a process of engineering the shape of polymeric micro particles wherein the particles are embedded in a polymeric film.  Mitragotri teaches the process including a stretching of the polymeric film, i.e. modifying the shape of the first polymer, and a liquifying/solidifying of the microparticles, i.e. modifying the shape of the microparticles (abstract, Figure 1 and [0077]).  Mitragotri teaches the order of performing the steps can be selected in order to achieve desired shapes and specifically teaches an embodiment of first modifying the polymer film and subsequently modifying the microparticles (Figure 1 and [0077]).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tseng to include a combination of the taught embodiments such that the polymer film is first modified and subsequently the microparticles are modified, as suggested in Mitragotri, in order to achieve further shape diversity.
	Regarding Claim 2, Tseng teaches the method further comprising a step of dissolving the first polymer with a third acetic acid solvent to remove the film of the first polymer so as to obtain the anisotropic polymer particles (Figure 7, “The PMMA films have been removed using acetic acid”).
	Regarding Claims 3-4, Tseng teaches the first polymer is polymethylmethacrylate and the second polymer is polystyrene (pg. 5114 col. 1 “polystyrene (PS) microspheres on poly(methyl methacrylate) (PMMA) films”, and Figure 1).  
	Regarding Claim 5, Tseng teaches the first polymer film formed by blade coating (pg. 5115 col. 2 “PMMA films are first prepared by blade-coating method”). 
	Regarding Claim 9, Tseng teaches the microspheres having an average diameter of 10 microns (Results and Discussion 1st para.).
	Regarding Claim 10, Tseng teaches the substrate is a glass substrate (Results and Discussion 1st para.). 
	Regarding Claim 11, Tseng teaches the vapor annealing treatments performed in a sealed chamber (Results and Discussion 2nd para.).
	Regarding Claims 12 and 15, Tseng teaches the solvent for the first polymer is acetic acid (Figure 1).
	Regarding Claims 13 and 16, Tseng teaches the solvent for the second polymer is cyclohexane (Figure 1).
	Regarding Claims 14 and 17, Tseng teaches the third solvent is acetic acid (Figure 6 and discussion thereof).
	Regarding Claims 18-19, Tseng teaches the annealing treatments at 30C for times up to 24 hours (Figures 2-3 and 5).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (Tseng et al., Solvent On-Film Annealing (SOFA): Morphological Evolution of Polymer Particles on Polymer Films via Solvent Vapor Annealing, Macromolecules 2017, 50, 13, pg. 5114-5121) in view of Mitragotri (US 20080112886) as applied to claims 1-5 and 9-19 above, and further in view of Wang (Wang et al. Monodisperse polymer beads as packing material for high-performance liquid chromatography, Polymer Bulletin, 28, 1992, pg. 569-576).
	Regarding Claim 6, Tseng is silent as to the method of manufacturing the polystyrene microspheres; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable manufacturing method.  Wang teaches suitable methods of manufacturing polymer microspheres including suspension polymerization, dispersion polymerization, and emulsion polymerization (Introduction 1st para.; pg. 571 full para. 2-3).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tseng to include microsphere manufacturing methods, as discussed in Wang, because they are known methods in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the microspheres of Tseng with these known manufacturing methods.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (Tseng et al., Solvent On-Film Annealing (SOFA): Morphological Evolution of Polymer Particles on Polymer Films via Solvent Vapor Annealing, Macromolecules 2017, 50, 13, pg. 5114-5121) in view of Mitragotri (US 20080112886) as applied to claims 1-5 and 9-19 above, and further in view of Toolan (Toolan, On the mechanisms of colloidal self-assembly during spin-coating, Soft Matter, 2014, 10, pg. 8804-8812).
	Regarding Claim 7, Tseng teaches the microspheres are spin coated from a solution of ethanol onto the polymer films. Tseng is silent as to the structure of the spin coated film and does not explicitly teach a deposition pattern; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine a suitable structure for the film.  Toolan teaches ordered 2D and 3D particle arrays formed by spin coating wherein variables including dispersion properties and spin-coating parameters are adjusted to achieve a desired particle structure (pg. 8805 col. 2).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the particle structure by modification of parameters of the solution and spin-coating process, as suggested in Toolan, in order to achieve a desirable particle distribution for subsequent processing and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed particle coating structure.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng (Tseng et al., Solvent On-Film Annealing (SOFA): Morphological Evolution of Polymer Particles on Polymer Films via Solvent Vapor Annealing, Macromolecules 2017, 50, 13, pg. 5114-5121) in view of Mitragotri (US 20080112886) as applied to claims 1-5 and 9-19 above, and further in view of Tseng 2 (Tseng et al., Asymmetric Polymer Particles with Anisotropic Curvatures by Annealing Polystyrene Microspheres on Poly(vinyl alcohol) Films, Macromolecular Rapid Communications, November 2016, 37, 22, pg. 1825-1831).
	Regarding Claim 8, Tseng is silent as to the thickness of the first polymer film; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine an appropriate thickness.  Tseng 2 teaches thermal annealing of 10 micron polystyrene microspheres on polymer films to form anisotropic particles (2.1, 2.3, abstract) wherein the thickness of the polymer film is 7 microns (3 Results and Discussion, last para.).  Tseng 2 teaches thinner films allow contact between the polystyrene particles and the underlying glass such that the shape of the anisotropic particles is affected by the polymer film thickness and contact between the bottom of the particles with the substrate (3 Results and Discussion, last para.).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II A.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Tseng to include an optimized polymer film thickness, as taught in Tseng2, in order to achieve particles having a desirable shape and in such an optimization one of ordinary skill in the art would have arrived at applicant’s claimed thickness.

Response to Arguments
Applicant’s arguments, see remarks, filed 7/13/2022, with respect to the Section 112 rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's other arguments filed 7/13/2022 have been fully considered but they are not persuasive. 
Applicant argues Neither Tseng nor Mitragotri teaches or suggests two sequential solvent vapor annealing treatments, a feature required by claim 1. Applicant argues in Tseng, only one solvent vapor annealing treatment is performed, using one of several solvents. Mitragotri, a secondary reference, does not cure this deficiency because Mitragotri manipulations are very different from the solvent vapor annealing treatments. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the rejection, while neither reference individually teaches two sequential solvent vapor annealing treatments, this limitation is suggested by the combination.  Tseng teaches modifying the first polymer, or the microparticles, or both by solvent vapor annealing treatments.  While Mitragotri teaches an alternative method of modifying the shapes,  Mitragotri teaches a shape modifying process including an order of steps of first modifying the shape of the first polymer and subsequently modifying the microparticles wherein the order is selected to achieve desired shapes.  Based on these teachings, the combination of references suggests sequential solvent vapor annealing treatments to achieve further shape diversity.
Applicant argues the Examiner failed to show reasonable motivation to combine the two prior art references. In response to applicant’s argument and as discussed in the rejection, the teaching in Mitragotri that order of modifying steps can be selected to achieve desired shapes provides motivation for the combination. 
Applicant argues a skilled artisan in the art would have known that the mechanism of the Tseng treatment is very different from that of the Mitragotri manipulations. In response to applicant's argument that the treatments of Tseng and Mitragotri are not the same, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner has not proposed a modification of Tseng to include the manipulations of Mitragotri.  While Mitragotri teaches an alternative method of modifying the shapes,  Mitragotri teaches a shape modifying process including an order of steps of first modifying the shape of the first polymer and subsequently modifying the microparticles wherein the order is selected to achieve desired shapes.  Based on these teachings, the combination of references suggests sequential solvent vapor annealing treatments to achieve further shape diversity.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues the other references do not cure the deficiencies; however, this is not convincing as discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712